Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/18/2020.  These drawings are approved by the Examiner.

Specification
The disclosure is objected to because of the following informalities: since the sectional view in Fig. 2 has been changed from C-C to 3-3, Applicant is required to change the same in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 18, 26-27, 30, and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaw et al. (2011/0064512; hereinafter Shaw).  Shaw discloses a disinfecting cap in the embodiment of Figures 39-48 (250; 300; 350) for accepting a needleless injection site (328) and applying a cleaning and disinfecting liquid/antiseptic agent (274; 316; 364) to the needleless injection site, the cap comprising a cap body (302, 304, 306, 308, 320, 332) defining a chamber (262; 318; 366) having an opening at a proximal end (adjacent the flange 266; 310; 356) for accepting the needleless injection site, the chamber having a proximal portion (the proximal portion is defined between the collar 264; 312; 358 and the flange 266, 310, 356) and a distal portion (the distal portion is defined between the closed end 260; 306; 354 and the collar 264; 312; 358), a cleaning and disinfecting liquid/antiseptic agent (274; 316; 364) disposed in the distal portion of the chamber, and a seal (270; 314; 360) located in the chamber between the proximal and distal portions so as to be spaced away from the opening and the seal preventing evaporation of the antiseptic agent until a needleless injection site is accepted into the cap.  Shaw further discloses a proximal portion (the proximal portion is defines between the collar 264; 312; 358 and the flange 266, 310, 356) of the cap body comprises a compliant thread engagement region (256, 276; 308, 320; 252, 362; Figure 46) configured to engage with the needleless injection site. 
As to claims 26-27, Shaw discloses the thread engagement region is inherently capable to engage threads of the needleless injection site (Figure 46) and the thread engagement region deforms when engaging with threads of the needleless injection site to removably hold the disinfection cap on the needleless injection site.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 23-25, 31-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Peluso et al. (4,624,664; hereinafter Peluso).  Shaw discloses the disinfecting cap as above comprised most of the limitations of the claims except for the seal is breakable when the needleless injection site is inserted into the disinfecting cap.  Peluso teaches a disinfecting cap (14) for accepting a luer-type connector/needless injection site (12) and applying an antiseptic agent to the needless injection site, the cap comprising a cap body (Figures 2-6) defining a chamber (26) having an opening (30) at a proximal end for accepting the needless injection site, the chamber having a proximal portion (at the opening end) and a distal portion (28), an antiseptic agent (36) disposed in the distal portion of the chamber, and a breakable seal (68) disposed in the chamber between the proximal and distal portions so as to be .
As to claims 23-25, Shaw further discloses the thread engagement region formed from a cellular polymeric material/thermoplastic elastomer [0112].  To the extent that Shaw fails to show the thread engagement region is made of thermoplastic elastomer, or silicone, or a smooth internal wall as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfection cap of Shaw so the thread engagement region is made of thermoplastic elastomer, or silicone, or a smooth internal wall as claimed because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As to claims 30-32, it appears that Shaw discloses a reservoir (254, 258; 304, 318) disposed within the distal portion as claimed.  To the extent that Shaw fails to disclose a reservoir as claimed in the disinfecting cap in the embodiment of Figures 39-48 (250; 300; 350), Shaw further discloses a disinfection cap (160) in the embodiment of Figure 27 comprising a cap body and a reservoir (180) disposed within the cap body and the reservoir is retaining the antiseptic 
As to claim 34, Shaw further discloses in the embodiment of Figure 26 comprises an absorbent material (132; [0104]) for holding the antiseptic agent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 17-18, and 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,166,339. Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patent and also since claims 1, 17-18, and 23-27 in the instant patent application are generic to the elected species of Figures 16-21 in the U.S. Patent No. 10,166,339.



Response to Arguments
Applicant's arguments filed on 12/18/2020 have been fully considered but they are not deemed to be persuasive.  
Applicant’s arguments with respect to Shaw on pages 10-11 of the remarks such as “Shaw fails to describe wherein a proximal portion of the cap body comprises a compliant thread engagement region configured to engage with the needleless injection site as recited in claim 1.  Instead, Shaw describes the flexible insert engaging with a needleless injection site when the needleless injection site is inserted into the cavity, …” are noted.  They are not persuasive because Shaw discloses the flexible insert (276; 320; 362) is part of the disinfecting cap (250; 300; 350) and the flexible insert is located at a proximal portion (the proximal portion is defined between the collar 264; 312; 358 and the flange 266, 310, 356) of the cap body and the proximal portion (including the flexible insert) comprises a compliant thread engagement region (256, 276; 308, 320; 252, 362; Figure 46) configured to engage with the needleless injection site as claimed.
Applicant’s argument with respect to the double patenting rejection in the remarks is noted, but this is not persuasive because the amended claim 1 in the pending patent application is still read on the claims in the patent.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

	Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LUAN K. BUI whose telephone number is (571)272-4552.  The Examiner can normally be reached on 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Gregory Pickett, can be reached at 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUAN K BUI/Primary Examiner, Art Unit 3736